Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 7, 8 and 11-14 are allowed.
Regarding claims 1 and 14; allowability resides, at least in part, with the prior art not showing or fairly teaching a conductive terminal comprising first and second protrusions, mating portions, that protrude toward the same side of the conductive terminal yet the second protrusion includes a pair of elastic arms which contact a mating terminal in a first direction and the first protrusion is in contact with the mating terminal in a second direction, perpendicular to the first direction in conjunction with ALL the remaining limitations within respective claims 1 and 14.
 
Regarding claim 8; allowability resides, at least in part, with the prior art not showing or fairly teaching a mating assembly comprising mating terminal including a first mating contact portion with a slot having two opposite side walls which serve to clamp a first protrusion formed on a conductive terminal in conjunction with ALL the remaining limitations within claim 8.

Regarding claim 11; allowability resides, at least in part, with the prior art not showing or fairly teaching a conductive terminal defining a first contacting part with a first bulged portion at a rear region and a second bulged portion at a front region both bulged portions raised in the same vertical direction and offset from each other in a front to back direction and a mating terminal having two arms spaced from one another with an elongated slot therebetween such that during mating the two arms abut against the second bulged portion in the vertical direction and sandwich the first bulged portion therebetween in conjunction with ALL the remaining limitations within claim 11.



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833